



Exhibit 10.1b

EXHIBIT A
[FORM OF] ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:    ______________________________

2.
Assignee:    ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]1]

3.
Borrowers:    LEVI STRAUSS & CO. (the U.S. Borrower) and LEVI STRAUSS & CO.
(CANADA) INC. (the Canadian Borrower)

____________________
1    Select as applicable.

Exhibit A-1
         

--------------------------------------------------------------------------------



4.
Administrative Agents:    JPMORGAN CHASE BANK, N.A., as the administrative agent
under the Credit Agreement and JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as the
multicurrency administrative agent under the Credit Agreement

5.
Credit Agreement:    The $850,000,000 Amended and Restated Credit Agreement
dated as of March 21, 2014, among LEVI STRAUSS & CO. (the “U.S. Borrower”), LEVI
STRAUSS & CO. (CANADA) INC. (the “Canadian Borrower” and together with the U.S.
Borrower, the “Borrowers”), the other Loan Parties party thereto, the Lenders
party thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, JPMORGAN
CHASE BANK, N.A., TORONTO BRANCH, as Multicurrency Administrative Agent, and the
other agents parties thereto

6.
Assigned Interest:

Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans3
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: [_____________ ___, 20___] [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers, the Loan Parties and their Related
Parties or their respective securities, so long as the Assignee agrees to keep
such information confidential) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
____________________
2
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “U.S.
Commitment,” “Multicurrency Commitment,” etc.)

3    Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.



Exhibit A-2
         

--------------------------------------------------------------------------------



ASSIGNOR

[NAME OF ASSIGNOR]
By:        
Title:    
ASSIGNEE

[NAME OF ASSIGNEE]
By:        
Title:
Consented to and Accepted:

JPMORGAN CHASE BANK, N.A., as
Administrative Agent
By:

Title:        

Consented to and Accepted:

LEVI STRAUSS & CO.
By:

Title:    

Consented to and Accepted:

[NAME OF EACH ISSUING BANK]
By:

Title:    








Exhibit A-3
         

--------------------------------------------------------------------------------




ANNEX 1
LEVI STRAUSS & CO.
SENIOR SECURED REVOLVING CREDIT FACILITY

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

Annex I-1
         

--------------------------------------------------------------------------------




2.    Payments. From and after the Effective Date, the Applicable Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by facsimile or other electronic transmission (including portable
document format (“.pdf”) or similar format) shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.





Annex I-2
         

--------------------------------------------------------------------------------




EXHIBIT D
[FORM OF] COMPLIANCE CERTIFICATE
To:
The Lenders parties to the
Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of March 21, 2014 (as amended, modified,
renewed or extended from time to time, the “Agreement”), among Levi Strauss &
Co. and Levi Strauss & Co. (Canada) Inc. (the “Borrowers”), the other Loan
Parties party thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders and as an Issuing Bank and JPMorgan Chase
Bank, N.A., Toronto Branch, as Multicurrency Administrative Agent for the
Lenders. Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES, IN [HIS/HER] CAPACITY AS AN OFFICER OF THE
BORROWER REPRESENTATIVE, AND NOT INDIVIDUALLY, THAT:
1.    I am the duly elected [____________] of the Borrower Representative;
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the U.S. Borrower and its Subsidiaries during the accounting
period covered by the financial statements identified on Schedule I attached
hereto [for quarterly or monthly financial statements add: and such financial
statements present fairly in all material respects the financial condition and
results of operations of the U.S. Borrower and its consolidated Subsidiaries on
a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes (it being
acknowledged and agreed that such financial statements will not be subsequently
audited on a quarterly or monthly basis)];
3.    The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the financial statements identified on Schedule I attached hereto or
as of the date of this Certificate or (ii) any change in GAAP or in the
application thereof that has occurred since the date of the audited financial
statements referred to in Section 3.04 of the Agreement;
4.    I hereby certify that no Loan Party has changed (i) its name, (ii) its
chief executive office, (iii) principal place of business, (iv) the type of
entity it is or (v) its state of incorporation or organization without having
given the Administrative Agent the notice required by Section 4.15 of the U.S.
Security Agreement and by Section 4.15 of the Canadian Security Agreement;

Exhibit D-1
         

--------------------------------------------------------------------------------




5.    Schedule II attached hereto sets forth financial data and computations
evidencing the Borrowers’ compliance with Section 6.14 of the Agreement, all of
which data and computations are true, complete and correct; and
6.    [Schedule III hereto sets forth the computations necessary to determine
the Applicable Rate commencing on the Business Day this certificate is
delivered.]
Described below are the exceptions, if any, to paragraph 3 by listing, in
reasonable detail, the (i) nature of the condition or event, the period during
which it has existed and the action which the Borrowers have taken, are taking,
or propose to take with respect to each such condition or event or (ii) the
change in GAAP or the application thereof and the effect of such change on the
financial statements identified on Schedule I attached hereto:

    
    
The foregoing certifications, together with the computations set forth in
Schedule II [and Schedule III hereto] delivered with this Certificate in support
hereof, are made and delivered this [____ day of _________, ______].
LEVI STRAUSS & CO., as
Borrower Representative
By:        
Name:
Title:





Exhibit D-2
         

--------------------------------------------------------------------------------




SCHEDULE I
Financial Statements

Schedule II-1
         

--------------------------------------------------------------------------------




SCHEDULE II
Compliance as of [_________, ____] with
Provisions of Section 6.14 of the Agreement
A.    Consolidated EBITDA for the twelve Fiscal Months most recently ended (the
“Measurement Period”)”


1. Consolidated Net Income for the Measurement Period
$_____________
2. The provision for taxes based on income or profits or utilized in computing
net loss for the Measurement Period
$_____________
3. Consolidated Interest Expense for the Measurement Period
$_____________
4. Depreciation for the Measurement Period
$_____________
5. Amortization of intangibles for the Measurement Period
$_____________
6. For the Measurement Period, any non-recurring expenses relating to, or
arising from, any closures of facilities; any restructuring costs; facilities
relocation costs; and integration costs and fees (including cash severance
payments) made in connection with acquisitions, in an aggregate amount for all
such expenses pursuant to item 6 not to exceed 15% of Consolidated EBITDA for
such Measurement Period prior to giving effect to this item 6
$_____________
7. Any non-cash impairment charge or asset write-off (other than any such charge
or write-off of Inventory) and the amortization of intangibles for the
Measurement Period
$_____________
8. Inventory purchase accounting adjustments and amortization and impairment
charges resulting from other purchase accounting adjustments in connection with
acquisitions for the Measurement Period
$_____________
9. Fees and expenses related to any offering of securities, Investments
permitted hereby, acquisition and incurrence of Indebtedness permitted to be
incurred hereunder (whether or not successful) for the Measurement Period
$_____________
10. Any other non-cash items (other than any non-cash item to the extent that it
represents an accrual of or reserve for cash expenditures in any future period)
for the Measurement Period
$_____________
11. All non-cash items increasing Consolidated Net Income for the Measurement
Period (other than any such non-cash item to the extent that it has resulted or
will result in the receipt of cash payments in any period).
$_____________
 
 
12. Consolidated EBITDA [A.1+A.2+A.3+A.4+A.5+A.6+A.7+A.8+A.9+A.10-A.11]
$_____________



B. Consolidated Fixed Charge Coverage Ratio (Section 6.14)



Schedule II-2
         

--------------------------------------------------------------------------------




1. Consolidated EBITDA for the Measurement Period (A.12)
$_____________
2. Aggregate amount of all Consolidated Capital Expenditures made by the U.S.
Borrower and is Subsidiaries during the Measurement Period
$_____________
3. Federal, state, local and foreign income taxes paid in cash during the
Measurement Period
$_____________
4. Consolidated Interest Expense for the Measurement Period
$_____________
5. Amount of Restricted Payments made by the U.S. Borrower during the
Measurement Period in reliance on the proviso to Section 6.08(a)
$_____________
6. Aggregate principal amount (or the equivalent thereto) of all scheduled
repayments of Indebtedness (other than (x) intercompany Indebtedness, (y)
payments of Existing Yen Notes and (z) payments of Existing Euro Notes) made by
the U.S. Borrower and any other Loan Party during the Measurement Period (other
than to the extent such Indebtedness has been refinanced or defeased, or with
respect to which restricted cash has been set aside to repay, during such period
from the proceeds of new Indebtedness that is not secured by any Collateral)
$_____________
 
 
7. Consolidated Fixed Charge Coverage Ratio [B1-(B2+B3)] : [B4+B5+B6]
___ to 1.00
 
 
8. Minimum required Consolidated Fixed Charge Coverage Ratio
1.00 to 1.00






Schedule II-3
         

--------------------------------------------------------------------------------




SCHEDULE III
Borrowers’ Applicable Rate Calculation
Requirement: The computations necessary to determine the Applicable Rate
commencing on the Business Day this certificate is delivered.


Response: As of [           ], 201[  ], for the Fiscal Quarter ended
[             ], 201[  ], Average Availability was $[     ], which was [   ]% of
the Line Cap as of such date. Accordingly, as of the date hereof, the Applicable
Rate shall be based on Level [  ] in the grid set forth in the definition of
“Applicable Rate” in the Credit Agreement.





Schedule III-1
         

--------------------------------------------------------------------------------




EXHIBIT E-1
[FORM OF] U.S. JOINDER AGREEMENT
THIS JOINDER AGREEMENT (this “Agreement”), dated as of __________, ____, 20__,
is entered into between ________________________________, a _________________
(the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under that certain Amended and
Restated Credit Agreement dated as of March 21, 2014 (as the same may be
amended, modified, extended or restated from time to time, the “Credit
Agreement”) among Levi Strauss & Co. and Levi Strauss & Co. (Canada) Inc. (the
“Borrowers”), the other Loan Parties party thereto, the Lenders party thereto,
the Administrative Agent for the Lenders and JPMorgan Chase Bank, N.A., Toronto
Branch, as Multicurrency Administrative Agent for the Lenders. All capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.
The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:
1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will become (i) a U.S. Loan
Party under the Credit Agreement and a “U.S. Loan Guarantor” for all purposes of
the Credit Agreement and shall have all of the obligations of a U.S. Loan Party
and a U.S. Loan Guarantor thereunder as if it had executed the Credit Agreement
and (ii) a Grantor under the U.S. Security Agreement and shall have all of the
obligations of a Grantor thereunder as if it had executed the U.S. Security
Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Credit Agreement and the U.S. Security Agreement, including without limitation
(a) all of the representations and warranties of the Loan Parties set forth in
Article III of the Credit Agreement and in the U.S. Security Agreement, (b) all
of the covenants set forth in Articles V and VI of the Credit Agreement and all
of the covenants and grants of security interests in the U.S. Security
Agreement, (c) all of the guaranty obligations set forth in Article X and
Article XI of the Credit Agreement. Without limiting the generality of the
foregoing terms of this paragraph 1, the New Subsidiary (1) subject to the
limitations set forth in Sections 10.10 and 11.10 of the Credit Agreement,
hereby guarantees, jointly and severally with the other U.S. Loan Guarantors, to
the U.S. Lender Parties, as provided in Article X and Article XI of the Credit
Agreement, the prompt payment and performance of the U.S. Guaranteed Obligations
and the Canadian Guaranteed Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) strictly in
accordance with the terms thereof and agrees that if any of the U.S. Guaranteed
Obligations or Canadian Guaranteed Obligations are not paid or performed in full
when due (whether at stated maturity, as a mandatory prepayment, by acceleration
or otherwise), the New Subsidiary will, jointly and severally together with the
other U.S. Loan Guarantors and, in the case of the Canadian Secured Obligations,
the Canadian Guarantors, promptly pay and perform the same, without any demand
or notice whatsoever, and that in the case of any extension of time of payment
or renewal of any of the U.S. Guaranteed Obligations and

Exhibit E-1-1
         

--------------------------------------------------------------------------------




Canadian Guaranteed Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration or
otherwise) in accordance with the terms of such extension or renewal and (2)
grants a security interest to the Administrative Agent for the benefit of the
U.S. Lender Parties in all of the Collateral (as defined in the U.S. Security
Agreement) now or hereinafter owned by such New Subsidiary to secure the Secured
Obligations.
2.    If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.
3.    The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:

    
    
    
4.    The New Subsidiary hereby waives acceptance by the Administrative Agent
and the U.S. Lender Parties of the guarantee and grant of security interest
hereunder by the New Subsidiary upon the execution of this Agreement by the New
Subsidiary.
5.    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.
6.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the U.S. Lender Parties, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.
[NEW SUBSIDIARY]
By:        
Name:    
Title:    

Exhibit E-1-2
         

--------------------------------------------------------------------------------




Acknowledged and accepted:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By:        
Name:
Title:



Exhibit E-1-3
         

--------------------------------------------------------------------------------






EXHIBIT E-2
[FORM OF] CANADIAN JOINDER AGREEMENT


THIS JOINDER AGREEMENT (this “Agreement”), dated as of __________, ____, 20__,
is entered into between ________________________________, a _________________
(the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A., Toronto Branch, in its
capacity as multicurrency administrative agent (the “Multicurrency
Administrative Agent”) under that certain Amended and Restated Credit Agreement,
dated as of March 21, 2014 (as the same may be amended, modified, extended or
restated from time to time, the “Credit Agreement”) among Levi Strauss & Co. and
Levi Strauss & Co. (Canada) Inc. (the “Borrowers”), the other Loan Parties party
thereto, the Lenders party thereto, the Multicurrency Administrative Agent and
JPMORGAN CHASE BANK, N.A., as Administrative Agent for the Lenders. All
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement.
The New Subsidiary and the Multicurrency Administrative Agent, for the benefit
of the Lenders, hereby agree as follows:
1.The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will become (i) a Canadian Loan
Party under the Credit Agreement and a “Canadian Guarantor” for all purposes of
the Credit Agreement and shall have all of the obligations of a Canadian Loan
Party and a Canadian Guarantor thereunder as if it had executed the Credit
Agreement and (ii) a “Grantor” for all purposes of the Canadian Security
Agreement and shall have all of the obligations of a Grantor thereunder as if it
had executed the Canadian Security Agreement. The New Subsidiary hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Credit Agreement and the Canadian
Security Agreement, including without limitation (a) all of the representations
and warranties of the Loan Parties set forth in Article III of the Credit
Agreement and in the Canadian Security Agreement, (b) all of the covenants set
forth in Articles V and VI of the Credit Agreement and in the Canadian Security
Agreement and (c) all of the guarantee obligations set forth in Article XI of
the Credit Agreement. Without limiting the generality of the foregoing terms of
this paragraph 1, the New Subsidiary (1) subject to the limitations set forth in
Section 11.10 of the Credit Agreement, hereby guarantees, jointly and severally
with the other Loan Guarantors, to the Canadian Administrative Agent and the
Multicurrency Lender Parties, as provided in Article XI of the Credit Agreement,
the prompt payment and performance of the Canadian Guaranteed Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof and
agrees that if any of the Canadian Guaranteed Obligations are not paid or
performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other Loan Guarantors, promptly pay and perform the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Canadian Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration or otherwise) in
accordance with the terms of such extension or renewal and (2) grants a security
interest to the Administrative Agent for the benefit of the Multicurrency Lender
Parties in all of the Collateral (as defined in the Canadian Security Agreement)
now or hereinafter owned by such New Subsidiary to secure the Canadian Secured
Obligations.

Exhibit E-2-1
         

--------------------------------------------------------------------------------




2.    If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Multicurrency
Administrative Agent in accordance with the Credit Agreement.
3.    The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:

    
    
4.    The New Subsidiary hereby waives acceptance by the Multicurrency
Administrative Agent and the Multicurrency Lender Parties of the guarantee and
grant of security interest hereunder by the New Subsidiary upon the execution of
this Agreement by the New Subsidiary.
5.    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.
6.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Multicurrency Administrative Agent,
for the benefit of the Multicurrency Lender Parties, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.
[NEW SUBSIDIARY]


By:    
Name:    
Title:    




Acknowledged and accepted:


JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Multicurrency Administrative Agent


By:    
Name:    
Title:    





Exhibit E-2-2
         

--------------------------------------------------------------------------------




EXHIBIT F-1
[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE


(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 21, 2014 (as it may be amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement,”) among LEVI STRAUSS & CO., a
Delaware corporation (the “U.S. Borrower”), LEVI STRAUSS & CO. (CANADA) INC., an
Ontario corporation (the “Canadian Borrower” and together with the U.S.
Borrower, the “Borrowers”), the other Loan Parties party thereto, the Lenders
party thereto, JPMORGAN CHASE BANK, N.A., as the Administrative Agent, and
JPMORGAN CHASE BANK, N.A.. TORONTO BRANCH, as the Multicurrency Administrative
Agent. Capitalized terms used herein that are not defined herein shall have the
meanings ascribed to them in the Credit Agreement.
Pursuant to the provisions of Section 2.17(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the U.S. Borrower within the meaning of Section 871(h)(3)(B) of the Code,
(iv) it is not a controlled foreign corporation related to the U.S. Borrower as
described in Section 881(c)(3)(C) of the Code, and (v) the interest payments on
the Loan(s) are not effectively connected with the undersigned’s conduct of a
U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. person status on Internal
Revenue Service Form W-8BEN. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, or if a
lapse in time or change in circumstances renders the information on this
certificate obsolete, expired or inaccurate in any material respect, the
undersigned shall promptly so inform the Borrower Representative and the
Administrative Agent in writing and deliver promptly to the Borrower
Representative and the Administrative Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower Representative or the Administrative Agent) or promptly notify
the Borrower Representative and the Administrative Agent in writing of its
inability to do so, and (2) the undersigned shall have at all times furnished
the Borrower Representative and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned or at such times as are
reasonably requested by the Borrower Representative and the Administrative
Agent.
[NAME OF LENDER]
By:                                                                              
Name:
Title:

Date: ________ __, 20[ ]



Exhibit F-1-1
         

--------------------------------------------------------------------------------




EXHIBIT F-2
[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE


(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 21, 2014 (as it may be amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement,”) among LEVI STRAUSS & CO., a
Delaware corporation (the “U.S. Borrower”), LEVI STRAUSS & CO. (CANADA) INC., an
Ontario corporation (the “Canadian Borrower” and together with the U.S.
Borrower, the “Borrowers”), the other Loan Parties party thereto, the Lenders
party thereto, JPMORGAN CHASE BANK, N.A., as the Administrative Agent, and
JPMORGAN CHASE BANK, N.A.. TORONTO BRANCH, as the Multicurrency Administrative
Agent. Capitalized terms used herein that are not defined herein shall have the
meanings ascribed to them in the Credit Agreement.
Pursuant to the provisions of 2.17(f) of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the U.S. Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct
or indirect partners/members is a controlled foreign corporation related to the
U.S. Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the
interest payments on the Loan(s) are not effectively connected with the conduct
of a U.S. trade or business of the undersigned or any of its direct or indirect
partners/members that is claiming the portfolio interest exemption.
The undersigned has furnished the Administrative Agent and the Borrower
Representative with Internal Revenue Service Form W-8IMY accompanied by an
Internal Revenue Service Form W-8BEN from each of its partners/members claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, or if a
lapse in time or change in circumstances renders the information on this
certificate obsolete, expired or inaccurate in any material respect, the
undersigned shall promptly so inform the Borrower Representative and the
Administrative Agent in writing and deliver promptly to the Borrower
Representative and the Administrative Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by the Borrower Representative or the Administrative Agent) or promptly notify
the Borrower Representative and the Administrative Agent in writing of its
inability to do so, and (2) the undersigned shall have at all times furnished
the Borrower Representative and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned or

Exhibit F-2-1
         

--------------------------------------------------------------------------------




at such times as are reasonably requested by the Borrower Representative and the
Administrative Agent.
[NAME OF LENDER]
By:                                                                            
Name:
Title:

Date: ________ __, 20[ ]



Exhibit F-2-2
         

--------------------------------------------------------------------------------




EXHIBIT F-3
[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE


(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 21, 2014 (as it may be amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement,”) among LEVI STRAUSS & CO., a
Delaware corporation (the “U.S. Borrower”), LEVI STRAUSS & CO. (CANADA) INC., an
Ontario corporation (the “Canadian Borrower” and together with the U.S.
Borrower, the “Borrowers”), the other Loan Parties party thereto, the Lenders
party thereto, JPMORGAN CHASE BANK, N.A., as the Administrative Agent, and
JPMORGAN CHASE BANK, N.A.. TORONTO BRANCH, as the Multicurrency Administrative
Agent. Capitalized terms used herein that are not defined herein shall have the
meanings ascribed to them in the Credit Agreement.
Pursuant to the provisions of Section 2.17(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the U.S. Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the U.S. Borrower as described in Section 881(c)(3)(C) of
the Code, and (v) the interest payments with respect to such participation are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on an Internal Revenue Service Form W-8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, or if a lapse in time or change in circumstances
renders the information on this certificate obsolete, expired or inaccurate in
any material respect, the undersigned shall promptly so inform such Lender in
writing and deliver promptly to such Lender an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by such Lender) or promptly notify such Lender in writing of its inability to do
so, and (2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned or at such times as
are reasonably requested by such Lender.


[NAME OF PARTICIPANT]
By:
                                                                             
Name:
Title:

Date: ________ __, 20[ ]



Exhibit F-3-1
         

--------------------------------------------------------------------------------




EXHIBIT F-4
[FORM OF] U.S. TAX COMPLIANCE CERTIFICATE


(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of March 21, 2014 (as it may be amended, supplemented, restated or otherwise
modified from time to time, the “Credit Agreement,”) among LEVI STRAUSS & CO., a
Delaware corporation (the “U.S. Borrower”), LEVI STRAUSS & CO. (CANADA) INC., an
Ontario corporation (the “Canadian Borrower” and together with the U.S.
Borrower, the “Borrowers”), the other Loan Parties party thereto, the Lenders
party thereto, JPMORGAN CHASE BANK, N.A., as the Administrative Agent, and
JPMORGAN CHASE BANK, N.A.. TORONTO BRANCH, as the Multicurrency Administrative
Agent. Capitalized terms used herein that are not defined herein shall have the
meanings ascribed to them in the Credit Agreement.
Pursuant to the provisions of 2.17(f) of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its direct
or indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of the U.S. Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct
or indirect partners/members is a controlled foreign corporation related to the
U.S. Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) the
interest payments with respect to such participation are not effectively
connected with the conduct or a U.S. trade or business by the undersigned or any
of its direct or indirect partners/members that is claiming the portfolio
interest exemption.
The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by an Internal Revenue Service Form W-8BEN from
each of its partners/members claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, or if a lapse in time or change in
circumstances renders the information on this certificate obsolete, expired or
inaccurate in any material respect, the undersigned shall promptly so inform
such Lender in writing and deliver promptly to such Lender an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by such Lender) or promptly notify such Lender in writing
of its inability to do so, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or at such times as are reasonably requested by such Lender.



Exhibit F-4-1
         

--------------------------------------------------------------------------------




[NAME OF PARTICIPANT]
By:                                                                             
Name:
Title:

Date: ________ __, 20[ ]



Exhibit F-4-2
         